--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.38
 
EMPLOYMENT AGREEMENT
 
THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 29 day of December, 2013 by and between Infinity Augmented Reality Israel
Ltd. (the “Company”) and Matan Protter, I.D. No. 039047485 (the “Employee”)
(each, a "Party" and collectively - the "Parties").
 
WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company, as of the Commencement Date (as such term is defined
hereunder); and
 
WHEREAS, the Parties wish to state the terms and conditions of the Employee's
employment by the Company, as set forth below;
 
NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the Parties hereby agree as follows:
 
General
 
1.
Position. The Employee shall serve in the position described in Schedule ‎1
attached hereto ("Schedule ‎‎1") (the "Position"). In such Position, the
Employee shall report regularly and shall be subject to the direction and
control of the Company's management, and specifically under the direction of the
person specified in Schedule ‎‎1 (the "Direct Manager"). The Employee shall act
in accordance with the Company's regulations, guidelines, budgets, policies,
procedures and general instructions, as shall be updated from time to time, and
shall perform his duties diligently, conscientiously and in furtherance of the
Company's best interests. The employee shall not use the tools, facilities and
equipment of the Company for personal purposes, unless approved in advance by
his Direct Manager. The Employee agrees and undertakes to inform the Company,
immediately after becoming aware of any matter that may in any way raise a
conflict of interest between the Employee and the Company.

 
2.
Full Time Employment. The Employee will be employed on a full-time basis. The
Employee shall devote his entire business time and attention to the business of
the Company and shall not undertake or accept any other paid or unpaid
employment or occupation or engage in any other business activity, except with
the prior written consent of the Company, which shall not be unreasonably
withheld. Notwithstanding the above, the Employee shall be entitled to continue
his work as a post-doctoral fellow at the Technion under the supervision of
Prof. Michael Elad, and to devote reasonable time to serving in relevant
advisory boards and standards committees, provided however that such work and
time devoted in connection thereof shall not interfere with the Employees duties
and obligations hereunder. In addition, it is agreed that during the first month
following the Commencement Date, the Employee shall be employed on a 40% basis.

 
3.
Report. The Employee shall be required to comply with the Company guidelines (as
amended from time to time) with respect to the report and registration of hours
the Employee devoted to the Company during each day of employment hereunder.

 
Computer Monitoring; Company's Equipment
 
4.
Employee agrees and undertakes that all of Company's computer resources,
including without limitation, electronic means, data and resources used by the
Employee to fulfill his Position and are under Employees sole and direct
control, are Company's exclusive property and were purposed to serve only
Company's business. To remove any doubt, Employee will return to Company all
electronic means and tools used by Employee in fulfilling his Position,
including, without limitation, lap top, disk on key, email password, Skype
password and/or otherwise.

 
5.
Employee agrees and undertakes to obey and act in accordance with Company's
computer policy, as shall be updated from time to time, and specifically with
proper use of computer resources, including, inter alia, monitoring, observing,
controlling, blocking and etc. of professional emails and Employee's working
station.

 
6.
Employee acknowledges and agrees that his personal details provided in this
Agreement and additional details he will deliver to Company from time to time
(the "Details") were delivered in his own free will and acceptance. Employee
agrees that the Details will use the Company for its activities and for the
proper operation of the Company, including delivery of the Details to public
bodies, as these are determined in Section 23 to the Protection of Privacy Law
5741-1981.

 
Confidentiality, Assignment of Inventions and Non-Competition
 
7.
Proprietary Information; Assignment of Inventions and Non-Competition. By
executing this Agreement, the Employee confirms and agrees to the provisions of
the Company's Proprietary Information, Assignment of Inventions and
Non-Competition Agreement attached as Schedule ‎7 hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
8.
Special Compensation for Non-Competition Obligation.

 
8.1.            The Employee acknowledges and agrees a special compensation as
detailed in Schedule ‎‎1 is paid as special supplementary monthly compensation
in consideration for the Employee's confidentiality, non-competition and
non-solicitation obligations as set forth in Schedule ‎‎7 hereto (the "Special
Non-Competition Monthly Compensation").
 
8.2.            The Employee warrants and represents that the Special
Non-Competition Monthly Compensation constitutes a real, appropriate and full
consideration to any prejudice he may suffer due to his non-competition
obligations, including but not limited to restriction of his freedom of
employment.
 
Salary and Additional Compensation, Insurance; Education Fund
 
9.
Salary. The Company shall pay to the Employee as compensation for the employment
services an aggregate base salary in the gross monthly amount set forth in
Schedule ‎‎1 (the "Base Salary").  In addition, the Company shall pay to the
Employee an additional gross monthly amount, as set forth in Schedule ‎‎1 for
all of the Employee's overtime hours, as they may be from time to time (the
“Additional Compensation”; the Base Salary together with the Additional
Compensation, the “Salary”). In addition, the Company shall pay the Employee for
any and all daily travel costs to which he may be entitled under any applicable
law or orders, to the extent any apply. Except as specifically set forth herein,
the Salary includes any and all payments to which the Employee is entitled from
the Company hereunder and under any applicable law, regulation or agreement, and
Employee waives any claim or demand for any payment in excess thereof. The
Employee's Salary and other terms of employment may be reviewed and updated by
the Company's management from time to time, at the Company's sole
discretion.  The Salary is to be paid to the Employee in accordance with the
Company's normal and reasonable payroll practices, after deduction of applicable
taxes and like payments.

 
10.
Manager's Insurance/Pension Fund.

 
10.1.            The Company will insure the Employee, as of the Commencement
Date, under a "Manager's Insurance Policy" or a Pension Fund to be selected by
the Employee (the "Policy"), with respect to an amount equal to 100% of the
Salary, and shall remit to the Policy, as detailed in Schedule 1.
 
10.2.            The Company undertakes to transfer the severance pay ingredient
to the Employee as required by law after termination of the Employee’s
employment with the Company, whether terminated by the Company or the Employee.
Notwithstanding the above, in the event that the Employee’s employment is
terminated with “Cause” as defined in Section ‎17 hereto, the Company will not
be obligated to release to the Employee the severance pay.
 
10.3.            The Company’s contributions will be in lieu of 100% of the
severance pay that the Employee will be entitled to in the event of termination
of his employment, all in accordance with the provisions of section 14 of the
Severance Pay Law, 5723-1963. The Employee’s signature on this Agreement
represents the Employee’s agreement to the content of this Section. The Company
waives in advance any right it may have in the future for the return of the
Company’s Contributions, or any of them, unless:
 
10.3.1.            The Employee’s entitlement for severance pay has been
deprived by a judgment, under the provisions of sections 16 or 17 of the
Severance Pay Law, 5723-1963, and as long as it was so deprived; or
 
10.3.2.            The Employee has withdrawn monies from the Policy not in
circumstances of death, disability or retirement at the age of 60 or more.
 
A copy of the Order and Confirmation Regarding Payments of Employers to Pension
Funds and Insurance Funds instead of Severance Pay is attached as Schedule 10 to
this Agreement.
 
11.
Further Education Fund ("Keren Hishtalmut").

 
11.1.            The Company together with the Employee will as of the
Commencement Date maintain a Further Education Fund (the "Education Fund"). Each
month, and subject to Section ‎11.3 hereto, the Company shall contribute to the
Education Fund an amount equal to the percentage detailed in Schedule ‎‎1 of the
Salary and the Employee shall contribute to the Education Fund an amount equal
to the percentage detailed in Schedule ‎‎1 of the Salary.
 
11.2.            All of the Employee's aforementioned contributions shall be
transferred to the Education Fund by the Company by deducting such amounts from
each monthly Salary payment.
 
11.3.            Notwithstanding anything to the contrary, neither Party shall
contribute nor shall the Company deduct from each monthly Salary an amount
greater than the maximum amount exempt from tax payment under applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
11.4.            For the avoidance of doubt, no amount remitted by the Company
in respect of this Section ‎‎11 shall be considered as part of the Salary for
purposes of any deduction therefrom or calculation of severance pay.
 
11.5.            It is hereby agreed that (a) the contributions to the Education
Fund will be made from the Salary only and that no additional amount will be
contributed for the Education Supplement, if and to the extent such Education
Supplement is paid to the Employee; (b) the Education Supplement is a supplement
for all intents and purposes and shall not be considered part of the Employee's
Salary, including for the purpose of calculating the amount to which the
Employee would be entitled as severance pay (if any); and (c) the Employee shall
bear all personal taxes in connection with any election under this Section ‎11.
 
Additional Benefits
 
12.
Vacation. The Employee shall be entitled to the Annual Vacation Days as detailed
in Schedule ‎‎1.

 
13.
Sick Leave; Recuperation Pay. The Employee shall be entitled to that number of
paid sick leave per year as set forth in Schedule ‎‎1 and also to Recuperation
Pay ("Dmei Havra'a") in accordance with to applicable law.

 
14.
Options.

 
Subject to a resolution duly resolved by the Board of Directors of Infinity
Augmented Reality, Inc., the parent company of the Company (the "Parent
Company"), and conditioned upon the adoption of an Israeli sub-plan, and
complying with all the requirements of the Israeli Taxation Authority for
issuance of options under the Israeli sub-plan in accordance with Section 102 of
the Israeli Income Ordinance (capital gain), and the lapse of the required
period under the foregoing section, the Parent Company shall grant the Employee
options to purchase such number shares of the Parent Company at a price per
share and under terms and conditions as set forth in Schedule ‎‎1 (the
"Options"), subject to the terms of (a) the Parent Company's applicable equity
incentive plan and Israeli sub-plan, as such shall be adopted by the Company and
the Parent Company; and (b) an option agreement to be executed between the
Parent Company and the Employee, (the "Options Documents"). The Options
Documents shall provide, inter alia, that in the event of termination of
employment, all the Options which shall become vested prior to such termination
date, may be exercised by the Employee following the termination date, in
accordance with the terms of the Option Documents. The Employee acknowledges
that Employee will be required to execute additional documents in compliance
with the applicable tax laws and/or other applicable laws.
 
Term and Termination of Employment
 
15.
Term. The Employee's employment by the Company under this Agreement shall
commence on the date set forth in Schedule ‎1 (the "Commencement Date"), and
shall continue until it is terminated pursuant to the terms set forth herein
(the "Term").

 
16.
Termination at Will.

 
16.1.            Either Party may terminate the employment relationship
hereunder at any time by giving the other Party a prior written notice as set
forth in Schedule ‎‎1 (the "Notice Period"). During the Notice Period and unless
otherwise determined by the Company in a written notice to the Employee pursuant
to its right under Section ‎16.2 hereto: (a) the employment relationship
hereunder shall remain in full force and effect, (b) the Employee shall be
obligated to continue to discharge and perform all of his duties and obligations
with Company, and (c) the Employee shall cooperate with the Company and assist
the Company with the integration into the Company of the person who will assume
the Employee's responsibilities. It is hereby clarified and agreed that if,
during the Notice Period, Employee shall not attend the Company during normal
working hours for any reason other than instruction by the Company, the Employee
shall not be entitled to any payment (including Salary or any portion whereof)
for such days of non-attendance.
 
16.2.            In the event that the Employee does not deliver to the Company
the required prior notice, the Employee shall pay compensation to the Company of
an amount equal to the Salary to which the Employee would have been entitled
during the Notice Period. Such amount shall be deemed a debt of the Employee to
the Company and the Company shall be entitled to deduct such amount from any
monies due and payable to the Employee.
 
16.3.            Notwithstanding the aforesaid, the Company is entitled to
terminate this Agreement and the employment relationship with immediate effect
upon a written notice to Employee and payment to the Employee of a one-time
amount equal to the Salary and all additional benefits to which the Employee
would have been entitled during the Notice Period (except for the daily travel
costs and vacation days with respect to such period), in lieu of such prior
notice.
 
 
 

--------------------------------------------------------------------------------

 
 


 
17.
Termination for Cause. The Company may immediately terminate the employment
relationship for Cause, and such termination shall be effective as of the time
of notice of the same. "Cause" means: (a) a material breach of this Agreement,
which, if capable of being remedied, has not been remedied by the Employee
within 14 days of written notice from the Company, or, if time is of the essence
and such remedy is urgent, within 3 days of written notice from the Company; (b)
any failure in bad faith to perform or to perform competently any of the
Company's instructions or any of the Employee's fundamental functions or duties
hereunder; (c) engagement in willful misconduct or acting in bad faith with
respect to the Company, (d) any act of personal dishonesty or a breach of trust
in connection with the Employee's responsibilities to the Company resulting in
substantial personal enrichment of the Employee; (e) any major or intentional
breach by the Employee of the Proprietary Information, Assignment of Inventions
and Non-Competition Agreement attached as Schedule ‎7 hereto (which, if capable
of being remedied, has not been remedied by the Employee within 14 days of
written notice from the Company, or, if time is of the essence and such remedy
is urgent, within 3 days of written notice from the Company); (f) conviction of
a felony involving moral turpitude; or (g) any cause justifying termination or
dismissal in circumstances in which the Company is entitled to deny the Employee
severance payment under applicable law.

 
Additional Provisions:
 
18.
No Conflict. During his employment by the Company, the Employee shall not
receive any payment, compensation or benefit from any third party in connection,
directly or indirectly, with his position or employment in the Company.

 
19.
Tax.  Israeli income tax and other applicable withholdings shall be deducted at
source from the payments to the Employee according to any applicable law,
including, but not limited to, National Security and Health Tax.

 
20.
Military Reserve Duty. In the event of the Employee shall be called to a
military reserve duty (including a "one-day" military reserve duty), the Company
shall pay the Employee the full Salary for those dates the Employee is called to
military reserve duty, provided that the Employee supplies the Company with an
appropriate certificate in order for the Company to receive the amounts due from
the Israel National Insurance Institute.

 
21.
Presentation on LinkedIn and external business sources – the Employee hereby
grants its consent and full agreement to keep and respect the Company's brand
and reputation and to avoid presenting himself externally, on LinkedIn and on
any other professional network/blog/portal, in any title/role/job description
which is not accurate or does not match his internal title and set of
responsibilities. To remove any doubt and since the Company is a subsidiary of a
public traded company, Employee hereby undertakes to receive Company's prior
written consent as to public presentation of content that discusses, or may
discuss, without limitation, Company's products, financial data, structural
changes and etc.

 
Miscellaneous
 
22.
(a) The Parties agree that this Agreement constitutes, among others,
notification in accordance with the Notice to Employees (Employment Terms) Law,
2002. (b) The laws of the State of Israel shall apply to this Agreement and the
sole and exclusive place of jurisdiction in any matter arising out of or in
connection with this Agreement shall be the Tel-Aviv Regional Labor Court. (c)
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the Parties hereto (subject to
the applicable provisions of law). (d) No failure, delay of forbearance of
either Party in exercising any power or right hereunder shall in any way
restrict or diminish such Party's rights and powers under this Agreement, or
operate as a waiver of any breach or nonperformance by either Party of any terms
of conditions hereof. (e) In the event it shall be determined under any
applicable law that a certain provision set forth in this Agreement is invalid
or unenforceable, such determination shall not affect the remaining provisions
of this Agreement unless the business purpose of this Agreement is substantially
frustrated thereby. (f) The preface and schedules to this Agreement constitute
an integral and indivisible part hereof. (g) Wherever appropriate herein, words
used in the singular shall be considered to include the plural, and words used
in the plural shall be considered to include the singular.  The masculine
gender, where appearing in this Agreement, shall be deemed to include the
feminine gender.  (h) This Agreement constitutes the entire understanding and
agreement between the Parties hereto, supersedes any and all prior discussions,
agreements and correspondence with regard to the subject matter hereof, and may
not be amended, modified or supplemented in any respect, except by a consent by
both Parties hereto. (i) The Employee acknowledges and confirms that all terms
of the Employee's employment are personal and confidential, and undertake to
keep such term in confidence and refrain from disclosing such terms and/or any
other benefit received from the Company (including salary, bonuses, etc., if
any) to any third party, including, without limitation, other employees of the
Company.

 
 
 
 

--------------------------------------------------------------------------------

 
 
THE EMPLOYEE ACKNOWLEDGES THAT HE IS FAMILIAR WITH AND UNDERSTANDS THE ENGLISH
LANGUAGE AND THE PROVISIONS OF THIS AGREEMENT AND DOES NOT REQUIRE TRANSLATION
OF THIS AGREEMENT OR ITS SCHEDULES TO ANY OTHER LANGUAGE.
 
.העובד מצהיר בזאת כי השפה האנגלית מוכרת ומובנת לו וכי הוא אינו זקוק לתרגום הסכם
זה ונספחיו לשפה אחרת
 
IN WITNESS WHEREOF the Parties have signed this Agreement as of the date first
herein above set forth.
 
Infinity Augmented Reality Israel Ltd.
By: _______________
Title: ______________
 
Matan Protter

 
 
 

--------------------------------------------------------------------------------

 
Schedule ‎1
To the Personal Employment Agreement by and between
Infinity Augmented Reality Israel Ltd. and the Employee whose name is set forth
herein
 
1.Name of Employee:
Matan Protter
2.ID No. of Employee:
039047485
3.Address of Employee:
18 Eliahu Ha’Navi, Modiin, Israel
4.Position in the Company and Job Description:
CTO
 
Job Description:
 
A. In charge of developing novel technological solutions which are inherently
needed in the company's products, both short-term and long-term.
 
B. In charge of a small group of developers, bringing developments to
POC/Prototype levels.
 
C. In charge of laying out the technological roadmap of the company.
 
D. In charge of maintaining the connection to the scientific world (E.g.,
papers, conferences) to assimilate new relevant technologies.
 
E. Assessing and evaluating new technologies.
 
F. Interactions with customers and partners relating to the technology (i.e.,
the technological face of the company).
 
G. In charge of developing and maintaining the company's IP portfolio.
 
H. Part of the company management team
5.Under the Direct Direction of:
CEO
6.Base Salary:
31,010 NIS per month
7.Additional Compensation:
8,860 NIS per month
8.Special Non-Competition Monthly Compensation:
4,430 NIS per month
9.Payment by Company for Severance Pay:
8.33%
10.Payment by Company for Pension Fund :
5%
11.Payment by Company for Loss of Earning Capacity:
2.5%
12.Deduction by Employee for Pension Fund:
5%
13.Education Fund - Payment by Company:
7.5% [less if restricted by law]
14.Education Fund - Deduction from Employee:
2.5% [less if restricted by law]
15.Vacation Days Per Year:
20 days.
For the avoidance of doubt, such number of days do not include Fridays,
Saturdays, holidays etc.
 
16.Maximum Accumulation of Vacation Days:
40 days.
17.Sick Leave Days Per Year:
In accordance with applicable law.
18.Options:
Options to purchase 1,375,000 shares of Common Stock of the Parent, at an
exercise price of US$0.4 per share, subject to a vesting period of three years,
such that at the end of each six (6) months, 16.66% of the options shall vest
and become exercisable.
 
19.Commencement Date:
January 1, 2014
20.Notice Period:
60 days.

 

  Matan Protter

 
 
 
 

--------------------------------------------------------------------------------

 


 
Schedule 2
To the Personal Employment Agreement by and between
Infinity Augmented Reality Israel Ltd. and the Employee whose name is set forth
herein
 
Name of Employee:
Matan Protter
ID No. of Employee:
039047485

 
General
 
1.           Capitalized terms herein shall have the meanings ascribed to them
in the Agreement to which this Schedule is attached (the "Agreement"). For
purposes of any undertaking of the Employee toward the Company, the term Company
shall include any parent company, subsidiaries and affiliates of the Company.
The Employee's obligations and representations and the Company's rights under
this Schedule shall apply as of the Commencement Date, regardless of the date of
execution of the Agreement.
 
2.           For the purpose of this Schedule ‎7 to the Agreement, the term
"Field" shall refer to the Company's field of activities, i.e. Augmented
Reality.
 
Confidentiality; Proprietary Information
 
3.           "Proprietary Information" means confidential or proprietary
information, whether or not patentable, whether in tangible or intangible form
(including documentary, written, oral or computer generated), and whether marked
or otherwise asserted as confidential, concerning the Company, including,
without limitation, (t) conceptions, inventions, developments, improvements,
designs, techniques, processes, methods, ideas, know-how, reports, research and
research records, drawings, technical and other data, formulations and the
existence, scope or activities of any projects of the Company; (u) equipment,
products (actual or planned), information and industrial secrets; (v) trade
secrets and market information, including, without limitation, sales, costs,
prices, prospective customers, suppliers and sources of supply; (w) forecasts,
marketing activities and plans, advertising, competitive environments and
competitors; (x) operations, credit and financial data, business information,
and any information relating to the board, advisory board, investments,
investors, consultants, employees, budget information and technical information
(including research and development), business, strategic plans and regulatory
information and affairs of the Company and its products; (y) patents, patent
applications, copyright, trademark, trade dress, technologies and other
intellectual property rights and strategies related thereto; and (z) any
intellectual property sold by the Employee to the Company. Notwithstanding the
above, for the avoidance of doubt, confidential or proprietary information
developed by the Employee in his capacity as a researcher at the Technion and as
a result of his academic position shall not be considered Proprietary
Information, provided that no Proprietary Information was used for the
development of such confidential or propriety information.
 
4.           Proprietary Information shall be deemed to include any and all
proprietary information disclosed by or on behalf of the Company and
irrespective of form but excluding information that (aa) was known to Employee
prior to Employee's association with the Company, as evidenced by written and/or
electronic records; (bb) is or shall become part of the public knowledge except
as a result of the breach of the Agreement or this Schedule by Employee; (cc)
reflects general skills and experience; or (dd) reflects information and data
generally and publicly known in the industries or trades in which the Company
operates.
 
5.           Employee recognizes that the Company received and will receive
confidential or proprietary information from third parties, subject to a duty on
the Company's part to maintain the confidentiality of such information and to
use it only for certain limited purposes. In connection with such duties, such
information shall be deemed Proprietary Information hereunder, mutatis mutandis.
 
6.           Employee agrees that all Proprietary Information, and patents,
trademarks, copyrights and other intellectual property and ownership rights in
connection therewith shall be the property solely of the Company its
subsidiaries and their assigns. At all times, both during the employment
relationship and after the termination of the engagement between the Parties,
Employee will keep in confidence and trust all Proprietary Information, and will
not use or disclose any Proprietary Information or anything relating to it
without the written consent of the Company or its subsidiaries, except as may be
necessary in the ordinary course of performing Employee's duties under the
Agreement.
 
7.           Upon termination of Employee's engagement with the Company for
whatever reason, Employee will promptly deliver to the Company all documents and
materials of any nature pertaining to Employee's engagement with the Company,
and will not keep or take with him any documents or materials or copies thereof
containing any Proprietary Information.
 
8.           Employee's undertakings set forth in Section ‎3 through Section ‎7
to this Schedule shall remain in full force and effect after termination of the
Agreement or any renewal thereof, for a period of 5 years thereafter.
 
 
 

--------------------------------------------------------------------------------

 
Disclosure and Assignment of Inventions
 
9.           "Inventions" means any and all inventions, improvements, designs,
concepts, techniques, methods, systems, processes, know how, computer software
programs, databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectable as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Employee, whether alone or jointly with others, during the period of Employee's
engagement with the Company, and which are: (ee) developed using equipment,
supplies, facilities or Proprietary Information of the Company, (ff) result from
work performed by Employee for the Company, (gg) related to the Field (as
defined in Section ‎2 to this Schedule above), or to past, current or
anticipated research and development in connection therewith; or (hh) any
Inventions sold by the Employee to the Company.
  
10.           The Employee hereby confirms that all rights that he may have had
at any time in any and all Company's Inventions are and have been from inception
in the ownership solely of the Company. If ever any doubt shall arise as to the
Company's rights or title in any Company Invention and it shall be asserted that
the Employee, allegedly, is the owner of any such rights or title, then the
Employee hereby irrevocably transfers and assigns in whole to the Company
without any further royalty or payment any and all rights, title and interest in
any and all Company's Inventions. The Employee hereby represents and undertakes
that his employment by the Company will not grant any third party any right in
Company's Inventions.
 
11.           Employee undertakes and covenants he will promptly disclose in
confidence to the Company all Inventions deemed as Company Inventions. The
Employee agrees and undertakes not to disclose to the Company any confidential
information of any third party and, in the framework of his employment by the
Company, not to make any unlawful use of any intellectual property rights of any
third party.
 
12.           Employee hereby irrevocably transfers and assigns to the Company
all worldwide patents, patent applications, copyrights, mask works, trade
secrets and other intellectual property rights in any Company Invention, and any
and all moral rights that he may have in or with respect to any Company
Invention. For the avoidance of any doubt, it is hereby clarified that the
provisions contained in Section ‎‎11 and this Section ‎‎12 to this Schedule will
apply also to any "Service Inventions" as defined in the Israeli Patent Law,
1967 (the "Patent Law").  However, in no event will such Service Invention
become the property of the Employee and the provisions contained in Section
132(b) of the Patent Law shall not apply unless the Company provides in writing
otherwise. The Employee will not be entitled to royalties or other payment with
regard to any Company Inventions, Service Inventions or any of the intellectual
property rights set forth above, including any commercialization of such Company
Inventions, Service Inventions or other intellectual property rights, and the
Employee hereby specifically and irrevocably waives any right he may have to
such payment (including, inter-alia, in relation with Section 134 of the Patent
Law).
 
13.           Employee agrees to assist the Company, at the Company's expense,
in every proper way to obtain for the Company and enforce patents, copyrights,
mask work rights, and other legal protections for the Company Inventions in any
and all countries. Employee will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. Such obligation
shall continue beyond the termination of Employee's engagement with the Company,
provided that the Company shall reimburse the Employee for the expenses incurred
by him in connection thereof and in the event that the Employee is required to
devote a long and substantial time for such purpose, also against compensation
for time spent. Employee hereby irrevocably designates and appoints the Company
and its authorized officers and agents as Employee's agent and attorney in fact,
coupled with an interest to act for and on Employee's behalf and in Employee's
stead to execute and file any document needed to apply for or prosecute any
patent, copyright, trademark, trade secret, any applications regarding same or
any other right or protection relating to any Proprietary Information (including
Company Inventions), and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trademarks, trade secrets or
any other right or protection relating to any Proprietary Information (including
Company Inventions), with the same legal force and effect as if executed by
Employee himself.
 
Non-Competition
 
14.           In consideration of Employee's terms of employment hereunder,
which include special compensation for his undertakings under this Section ‎14
and the following Section ‎‎15, and in order to enable the Company to
effectively protect its Proprietary Information, Employee agrees and undertakes
that, so long as the Agreement is in effect and for a period of six (6) months
following termination of the Agreement for whatever reason, he will not,
directly or indirectly, in any capacity whatsoever, engage in, become
financially interested in, be employed by, or have any connection with any
business or venture that is engaged in any activities competing with the
activities of the Company in connection with the Field (a "Competing Business"),
other than: (i) if the Employee is engaged by a Competing Business which also
carries out significant non-competing activities, provided that the Employee is
not involved in any competing activity , and that the Employee shall notify the
Company upon being aware of the existence of such competing activity (unless the
Employee is prohibited from making such notice due to confidentiality and
fiduciary duties towards his new employer); or (ii) if such involvement is part
of a minority passive investment (which shall not exceed 3% of the share capital
of such entity.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Employee agrees and undertakes that during the employment
relationship and for a period of twelve (12) months following termination of
this engagement for whatever reason, Employee will not, directly or indirectly,
including personally or in any business in which Employee may be an officer,
director or shareholder, solicit for employment any person who is employed by
the Company, or any person retained by the Company as a consultant, advisor or
the like who is subject to an undertaking towards the Company to refrain from
engagement in activities competing with the activities of the Company (for
purposes hereof, a "Consultant"), or was retained as an employee or a Consultant
during the six (6) months preceding termination of Employee's employment with
the Company.
 
Reasonableness of Protective Covenants
 
16.           Insofar as the protective covenants set forth in this Schedule
(the "Protective Covenants") are concerned, Employee specifically acknowledges,
stipulates and agrees as follows: (ii) the Protective Covenants are reasonable,
necessary and essential to protect the goodwill, property and Proprietary
Information of the Company, and the benefits, rights and expectations of the
Company in conducting and operating its business;  (jj) the area and time
duration of the Protective Covenants are in all things reasonable and necessary
to protect the goodwill and the operations and business of Company, and does not
impose a greater restrain than is necessary to protect the goodwill or other
business interests of the Company, and (kk) that good and valuable consideration
exists under the Agreement, for Employee's agreement to be bound by the
provisions of this Schedule. Nevertheless, if any of the restrictions set forth
in this Schedule is found by a court having jurisdiction to be unreasonable or
overly-broad as to geographic area, scope or time or to be otherwise
unenforceable, the Parties hereto intend for the restrictions set forth in this
Schedule to be reformed, modified and redefined by such court so as to be
reasonable and enforceable and, as so modified by such court, to be fully
enforced.
 
Remedies for Breach
 
17.           Employee acknowledges that the legal remedies for breach of the
provisions of this Schedule may be found inadequate and therefore agrees that,
in addition to all of the remedies available to Company in the event of a breach
or a threatened breach of any of such provisions, the Company may also, in
addition to any other remedies which may be available under applicable law,
obtain temporary, preliminary and permanent injunctions against any and all such
actions.
 

   
Matan Protter

 
 
 

--------------------------------------------------------------------------------

 
Schedule 3
 
Order and Confirmation Regarding Payments of Employers
to Pension Funds and Insurance Funds instead of Severance Pay
 
Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:
 
(1)
Employer Payments –

 
 
(A)
for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of the
Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.

 
 
(B)
to the Insurance Fund are not less that one of the following:

 
 
(1)
13.33% of the Exempt Wages if the employer pays the employee additional payments
to insure his monthly income in case of work disability, in a plan approved by
the Supervisor of the Capital Market, Insurance and Savings in the Finance
Ministry, at the lower of, a rate required to insure 75% of the Exempt Wages or
2.5% of the Exempt Wages (“Disability Payment”).

 
 
(2)
11% of the Exempt Wages if the employer pays an additional Disability Payment
and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.

 
(2)
A written agreement must be made between the employer and employee no later than
3 months after the commencement of the Employer Payments that includes –

 
 
(A)
the agreement of the employee to the arrangement pursuant to this confirmation
which details the Employer Payments and the name of the Pension Fund or
Insurance Fund; this agreement must include a copy of this confirmation;

 
 
(B)
an advanced waiver of the employer for any right that he could have to have his
payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, and in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Approved
Event; for this matter, Approved Event or purpose means death, disablement or
retirement at the age of 60 or over.

 
(3)
This confirmation does not derogate from the employee’s entitlement to severance
pay according to the Law, Collective Agreement, Extension Order or personal
employment agreement, for any salary above the Exempt Wages

 
[Name and Title of the Minister]


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

